Citation Nr: 1516816	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain.  

2.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to service-connected lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1979 to December 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied an increased rating for lumbosacral stain and denied service connection for radiculopathy of the bilateral lower extremities.  

The Board notes that the Veteran originally submitted a claim in July 2010 for service connection for pain in the hips, buttocks, thighs, legs and bilateral feet to include bilateral factors and neuritis.  The RO recategorized this as radiculopathy of the lower extremities after an examination finding the Veteran did not have degenerative disc disease, but then denied the claim based on no current diagnosis.  As will be explained further below the Board finds that a new examination is necessary to accurately determine the diagnosis, and therefore is recategorizing the disability more broadly as a neurological disorder.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that when the Veteran originally filed this claim in July 2010 he was represented by the Disabled American Veterans (DAV) service organization based upon a March 1992 power of attorney.  In December 2013, however, the Veteran appointed Georgia Department of Veterans Service as his representative, effectively revoking the prior power of attorney with DAV.  Notwithstanding, DAV has more recently submitted documents on behalf of the Veteran, identifying itself as the Veteran's representative.  It is noted, however, that Georgia Department of Veterans Service is recognized as the Veterans representative for the purposes of this appeal absent further clarification or direction from the Veteran.  

The issue of payment of the Veteran's full rating withheld while incarcerated has been raised by the record in a statement submitted in November 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran also submitted a claim for service connection for depression in September 2014, along with other service connection claims.  While the other claims were adjudicated in a December 2014 rating decision, the issue of service connection for depression has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board also notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claims.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected lumbosacral strain is more severe than contemplated by his current disability rating, and that he should be service connected for a neurological disorder of the bilateral lower extremities.  

First, it appears that there may be outstanding Federal and private treatment records.  The duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In August 2014, the Veteran reported at the VA medical center (VAMC) that he was trying to be approved for SSA benefits.  Here, these references to Social Security as a source of income does not clearly identify whether the Veteran is currently in receipt of such benefits, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon these references, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

If the Veteran has received disability compensation benefits from SSA for the same disabilities for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.

Next, while in Federal prison, the Veteran received treatment from the Bureau of Prisons Health Services.  While the Veteran submitted some records, VA should obtain any and all outstanding relevant records.  

In June 2014, VAMC records indicated that the Veteran was approved to seek outpatient treatment at Tift Regional Spine Therapy; however, no records from there are currently associated with the file.  Upon remand, outstanding relevant private treatment records should be obtained.  

Next, the Veteran was released from incarceration in October 2013, therefore, upon remand he should be afforded a VA examination to address the current severity of his lumbosacral strain.  

Finally, in April 2011, while the Veteran was still incarcerated, a VA examiner reviewed the Veteran's records and issued an opinion as to whether the Veteran's degenerative disc disease was related to his lumbosacral strain.  The examiner noted the Veteran's degenerative disc disease was less likely than not related to his lumbosacral strain, and the Veteran was denied service connection.  The Veteran did not undergo any nerve testing, and the examiner did not opine on any other diagnosis for the Veteran, or whether the Veteran's claimed neurological disorder exists, and if so, whether it was directly related to service, including multiple in service notations of neuritis along with his low back pain.  VAMC records contain notations of both radiculopathy and neuropathy; however, some VAMC physical therapy records including those from May 2014 suggest that the Veteran may suffer from piriformis syndrome.  Upon remand, the Board finds that a VA examination is necessary to clarify the Veteran's current nerve related diagnosis and to determine the etiology of any diagnosed disorder, including both direct service connection and whether it was caused or aggravated by his service connected low back disability.  38 C.F.R. § 3.159(c)(4) (2014).  Therefore, on remand, the Veteran must be afforded another VA examination, including any necessary testing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to clarify whether he has applied for, or is in receipt of, Social Security Administration (SSA) disability benefits, and if so, whether they are for the disabilities for which he now seeks service connection and an increased rating.  If the disability benefits are pertinent to the claim on appeal, attempt to obtain the records associated with any SSA claim or decision.  All efforts to do so must be documented, and any negative replies recorded.

2.  Obtain any outstanding relevant Bureau of Prisons Health Services records.

3.  With appropriate authorization from the Veteran, obtain any outstanding private treatment records, specifically including records from Tift Regional Spine Therapy indicated in June 2014 VAMC records.

4.  Schedule the Veteran for an examination in order to determine the current level of severity of his lumbosacral strain.  The claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should comment on whether there is any neurological abnormality associated with lumbosacral disability, to include but not limited to radiculopathy of the lower extremities, and bladder or bowel impairment. 

The supporting rationale for all opinions expressed must be provided.

5.  Arrange for a neurologist or another appropriate VA examiner to examine the Veteran and provide an opinion, with supporting rationale, as to the nature and etiology of any current neurological disorder.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination. 

The examiner should identify any current diagnosis of record and provide an opinion, with supporting rationale, as to the nature and etiology of the disability.

Specifically, the examiner must determine whether:

(i) it is at least as likely as not (a 50 percent or greater probability) that any identified  neurological disorder of the lower extremities began in or is etiologically related to any incident of the Veteran's military service.

Consideration should include the notations in the Veteran's service treatment records of neuritis, including the August 1979 notation of the impression of lumbar stain and neuritis and the notation of pain radiating down the left leg.  



The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified nerve condition was either (1) caused by or (2) is aggravated by the Veteran's service-connected lumbosacral strain.

If the examiner determines that the Veteran's nerve condition is aggravated by the Veteran's service-connected lumbosacral strain, the examiner should report the baseline level of severity of the nerve condition prior to the onset of aggravation.  If some of the increase in severity of the nerve condition is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the nerve condition.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

6.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the = matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

